

116 HR 6676 IH: Creation of Opportunities for Medical Manpower in Underserved Neighborhoods by Indemnifying Tuition and Incentivizing Exceptional Service Act
U.S. House of Representatives
2020-05-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6676IN THE HOUSE OF REPRESENTATIVESMay 1, 2020Mr. Rush introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend the Public Health Service Act to provide for full repayment under National Health Service Corps Loan Repayment Program in case of a 5-year commitment, and for other purposes.1.Short titleThis Act may be cited as the Creation of Opportunities for Medical Manpower in Underserved Neighborhoods by Indemnifying Tuition and Incentivizing Exceptional Service Act or the COMMUNITIES Act. 2.Full repayment under National Health Service Corps Loan Repayment Program in case of 5-year commitmentSection 338(g)(2) of the Public Health Service Act (42 U.S.C. 254l–1(g)(2)) is amended by adding at the end the following: (C)Full repayment in case of 5-year commitmentIn the case of an individual who, pursuant to subsection (f)(1)(B)(iv), agrees to serve for a period of obligated service equal to 5 years, the Secretary, for each such year of obligated service, shall pay (subject to the availability of appropriations) on behalf of the individual the total amount owed by such individual for loans described in paragraph (1), divided by 5. .